As filed with the Securities and Exchange Commission on February 16, 2011 File Nos. 333-126677 and 811-21789 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No.7 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.8 [X] (Check appropriate box or boxes) GIORDANO INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 2530 Riva Road, Suite 312, Annapolis, Maryland 21401 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) A. Vason Hamrick, 116 S. Franklin Street, P.O. Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copy to: Tanya L. Goins Malik Law Group LLC 191 Peachtree Street Suite 3300 Atlanta, GA 30303 Approximate Date of Proposed Public Offering:As soon as practicable after the Effective Date of this Registration Statement It is proposed that this filing will become effective:(check appropriate box) [X]immediately upon filing pursuant to paragraph (b) []on (date) pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) []on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) or []on (date) pursuant to paragraph (a)(2) of Rule 485. EXPLANATORY NOTE This Post-Effective Amendment No. 7 to the Trust’s Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 6 filed January 28, 2011 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 7 to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Rocky Mount, and State of North Carolina on February 16, 2011. By: /s/ A. Vason Hamrick A. Vason Hamrick, Secretary Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 7 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. * February 16, 2011 Jonathan C. Hamley Date Trustee * February 16, 2011 Joseph A. Giordano Date Trustee, Chairman, President, Treasurer, and Chief Compliance Officer /s/ A. Vason Hamrick February 16, 2011 A. Vason Hamrick Date Secretary /s/ T. Lee Hale, Jr.
